MIHARA, J., Concurring in the judgment.
While I agree that the superior court erred in granting the petition, my reasoning diverges from that of my colleagues. Therefore, I write separately to explain my analysis.
I. Background
In June 2007, 58-year-old respondent Mitchell Lewis Zeigler filed a form petition seeking a certificate of rehabilitation. His petition listed his prior felony convictions. The one he described as his most recent felony conviction was a 2000 conviction for violating Health and Safety Code section 11350 (possession of a controlled substance). Zeigler asserted that he had received a suspended prison sentence, been granted probation, and been released from custody on that conviction in April 2000 “PTOR” (probation terminated on release). He described his second most recent felony conviction as a 1989 conviction for violating Health and Safety Code section 11352 (transportation or sale of a controlled substance).1 Zeigler explained that he had originally been granted probation for the 1989 conviction, violated probation, been committed to prison, been released on parole, violated parole numerous times, and eventually been discharged from parole in 1999. Zeigler did not identify any other felony convictions in his petition. He signed the form’s declaration, which read: “During the period of my rehabilitation, I have lived an honest and upright life, conducted myself with sobriety and industry, and exhibited good moral character. I have conformed to and obeyed all the laws of the land.”
Zeigler’s petition was originally scheduled for hearing on July 30, 2007. That hearing was continued to September 2007. The September hearing was continued to October 2007. In October 2007, the matter was taken off *671calendar, and the petition was withdrawn. At some point in 2007, Zeigler was arrested and charged with a nonviolent drug possession offense.2 He resolved this charge under Proposition 36 (Pen. Code, § 1210 et seq.).3
In November 2010, Zeigler renewed his petition by way of a motion to which he attached his June 2007 petition. The motion asserted that the issue before the court was whether Zeigler’s “2007 arrest and conviction can be used against him in this petition for a certificate of rehabilitation.” However, in the conclusion of his points and authorities (but not in the body of the pleading), he also asserted that his “successful completion of Proposition 36 [probation] prevents use of that offense against him in a hearing for a certificate of rehabilitation” and that his “successful completion of Proposition 36 [probation] means that the court must treat that offense as if it never occurred.” (Italics added.) A hearing on his motion was set for December 2010.
The prosecution filed opposition to Zeigler’s petition. The prosecution noted that it had not yet done any investigation. However, it urged the court to resolve “the legal portion” of Zeigler’s motion, after which “a decision can be made as to whether a subsequent investigation and hearing is appropriate.” The prosecution argued that Zeigler’s petition could not succeed because (1) it was premature, as he had only been released from probation in 2007, and (2) he had failed to “obey the laws” as required to obtain a certificate because he had violated the law in 2007 when he committed the nonviolent drug possession offense. The prosecution did not claim that Zeigler’s arrest or conviction could be used to deny him a certificate, but it did contend that his violation of the law could be so utilized.
At the December 2010 hearing, the court told Zeigler: “Even if I did rule in your favor, it wouldn’t mean that you were entitled to the relief you’re seeking. You would just be clearing the first legal threshold. But as [the prosecutor] points out, it’s a legal issue that should be resolved at the outset.” The court then continued the hearing to January 2011.
After the December 2010 hearing, the prosecutor submitted supplemental briefing addressing B. W. v. Board of Medical Quality Assurance (1985) 169 Cal.App.3d 219 [215 Cal.Rptr. 130] (B.W.). The prosecutor acknowledged that Zeigler’s conviction could not be used to support denial of his petition, but he asserted that it was undisputed that Zeigler had not obeyed the laws of the land during the previous seven years and therefore was “barred by statute from applying” for a certificate at this time.
*672At the commencement of the January 2011 hearing, the court stated that “the issue here is whether his completion of Proposition 36, his 2007 conviction, which was dismissed, is a bar to this petition for a certificate of rehabilitation.” The prosecutor argued that, while the conviction was wiped away by section 1210.1, “there’s a distinction between a conviction and the actual behavior.” Because a requirement to obtain a certificate is that the petitioner has “obey[ed] the laws,” the underlying behavior, in the prosecutor’s view, disqualified Zeigler from obtaining a certificate. He maintained that, if the court agreed with him, an evidentiary hearing would be required in order to prove up the prosecution’s claim that Zeigler had not obeyed the laws. “Prop 36 eliminates a disability of a conviction, but it doesn’t make it as if the underlying behavior didn’t occur . . . .” The prosecutor contended that the underlying behavior could establish that Zeigler had not obeyed the laws and therefore could not obtain a certificate.
The court rejected this argument and abruptly stated: “So, therefore, the Court will grant the certificate, [¶] Congratulations.” The prosecutor did not object to the court’s failure to hold an evidentiary hearing. The prosecution timely filed a notice of appeal from the court’s ruling.
II. Discussion
The prosecution contends that the trial court erred in three respects; (1) the court erred as a matter of law in finding Zeigler eligible to file a petition; (2) the court erred as a matter of law in concluding that Zeigler’s 2007 offense would be inadmissible evidence at a hearing on the merits of Zeigler’s petition; and (3) the court erred in granting the petition without holding an evidentiary hearing.
A. Eligibility to File Petition
Any person convicted of a felony, committed to state prison, and not thereafter incarcerated may file a petition for a certificate of rehabilitation. (§ 4852.01.) “The period of rehabilitation shall begin to run upon the discharge of the petitioner from custody due to his or her completion of the term to which he or she was sentenced or upon his or her release on parole or probation, whichever is sooner.” (§ 4852.03, subd. (a).) “Unless and until the period of rehabilitation, as stipulated in this section, has passed, the petitioner shall be ineligible to file his or her petition for a certificate of rehabilitation with the court.” (§ 4852.03, subd. (b), italics added.)
*673The prosecutor contends that Zeigler was “ineligible to file . . . his petition” because his “period of rehabilitation” had not “passed” when he renewed his petition in 2010. The applicable “period of rehabilitation” for Zeigler’s 2000 conviction was seven years. (§ 4852.03, subd. (a)(3).) Zeigler asserted that this period began to run in 2000, upon his release from custody, and “passed” in 2007. The prosecutor maintains that this seven-year period did not “begin to run” until Zeigler’s “release on . . . probation” in 2009, after his 2007 offense, and therefore will not have “passed” until 2014.
The prosecutor’s position is not supported by the structure of the statutory language. Section 4852.03 links the period of rehabilitation to the specific conviction that is the subject of the petition for a certificate. It states that this period “shall begin to run upon the discharge of the petitioner from custody due to his or her completion of the term to which he or she was sentenced or upon his or her release on parole or probation, whichever is sooner.” (§ 4852.03, subd. (a), italics added.) If this language had been intended to refer to any release from custody from any conviction, it would not have referred to “the discharge” and “the term” or stated that the “sooner” one was the applicable one. (§ 4852.03, subd. (a), italics added.) Instead, it would have referred to the petitioner’s “last” or “most recent” discharge or term. Consequently, the relevant time when the period began to run was Zeigler’s 2000 release from custody for his 2000 conviction, and Zeigler was not ineligible to file a petition.
B. Admissibility of Evidence of 2007 Offense
The main focus of the prosecutor’s appeal is the claim that Zeigler’s 2007 offense was admissible in opposition to his petition for a certificate. “[Ajfter the expiration of the minimum period of rehabilitation applicable to him or her (and, in the case of persons released upon parole or probation, after the termination of parole or probation), each person who has complied with the requirements of Section 4852.05 may file in the superior court of the county in which he or she then resides a petition for ascertainment and declaration of the fact of his or her rehabilitation and of matters incident thereto, and for a certificate of rehabilitation under this chapter.” (§ 4852.06, italics added.) The “requirements of Section 4852.05” are that “[t]he person shall live an honest and upright life, shall conduct himself or herself with sobriety and industry, shall exhibit a good moral character, and shall conform to and obey the laws of the land.” (§ 4852.05, italics added.)
The prosecution argues that it should have been permitted to establish that Zeigler’s commission of the 2007 offense showed that he had not “obey[ed] *674the laws” during the period of rehabilitation and therefore did not satisfy the requirements necessary to obtain a certificate of rehabilitation. Zeigler contends that his 2007 offense could not be considered in determining whether he met the requirements for a certificate due to his completion of Proposition 36 probation.
Section 1210.1, former subdivision (d) (part of Prop. 36) provided: “[I]f the court finds that the defendant successfully completed drug treatment, and substantially complied with the conditions of probation, the conviction on which the probation was based shall be set aside and the court shall dismiss the indictment, complaint, or information against the defendant. In addition, except as provided in paragraphs (2) and (3), both the arrest and the conviction shall be deemed never to have occurred. Except as provided in paragraph (2) or (3), the defendant shall thereafter be released from all penalties and disabilities resulting from the offense of which he or she has been convicted.” (§ 1210.1, former subd. (d)(1), italics added; see Stats. 2001, ch. 721, § 3, p. 5616.)
Thus, section 1210.1 provides that, if a defendant successfully completes Proposition 36 probation, (1) “both the arrest and the conviction shall be deemed never to have occurred,” and (2) the defendant “shall thereafter be released from all penalties and disabilities resulting from the offense of which he or she has been convicted.” (§ 1210.1, former subd. (d)(1), italics added.) The prosecutor acknowledged below that he could not use evidence of Zeigler’s arrest or conviction in the certificate proceedings.4 He sought the *675admission of evidence of Zeigler’s 2007 “behavior” or “conduct” in the certificate proceedings. The trial court ruled that such evidence was inadmissible. The question before us is whether section 1210.1’s language providing that Zeigler would “be released from all penalties and disabilities resulting from the [2007] offense” precluded the prosecutor from introducing evidence of Zeigler’s 2007 conduct in the certificate proceedings. (§ 1210.1, former subd. (d)(1).)
Although the trial court and the parties have placed much emphasis on the decision in B.W., that decision is unhelpful. The issue in B.W. was whether the Board’s reliance on an arrest report to discipline a licensee was improper where the licensee had completed a diversion program that resulted in “ ‘the arrest upon which the diversion was based [being] deemed to have never occurred.’ ” (B.W., supra, 169 Cal.App.3d at pp. 228-229.) Since the prosecutor in this case does not seek to use evidence of Zeigler’s arrest for any purpose, the decision in B.W. is not on point.5
The meaning of “released from all penalties and disabilities resulting from the offense” is not defined in section 1210.1, but this same language appears in section 1203.4 (and several other statutes). “As used in section 1203.4 of the Penal Code the words ‘penalties and disabilities’ have reference to criminal penalties and disabilities or to matters of a kindred nature.” (Copeland v. Department of Alcoholic Beverage Control (1966) 241 Cal.App.2d 186, 188 [50 Cal.Rptr. 452].) “[I]t cannot be assumed that the Legislature intended that [this language would] obliterate] the fact that the defendant had been finally adjudged guilty of a crime.” (Meyer v. Board of Medical Examiners (1949) 34 Cal.2d 62, 65 [206 P.2d 1085], italics added.) “California decisions have established that the ‘penalties and disabilities’ resulting from conviction, from which a probationer may be released pursuant to Penal Code section 1203.4, do not include nonpenal restrictions or qualifications imposed for public protection ....[¶] Our courts have drawn a distinction between penalties imposed on a felon as further punishment for the crime, as to which vacation under Penal Code section 1203.4 generally affords relief, and nonpenal restrictions adopted for protection of public safety and welfare.” (People v. Vasquez (2001) 25 Cal.4th 1225, 1230 [108 Cal.Rptr.2d 610, 25 P.3d 1090].) The California Supreme Court held that the disabilities from which a certificate can release a petitioner “serve vital public interests,” are civil rather than criminal, and do not involve punishment for the underlying crime. (People v. Ansell (2001) 25 Cal.4th 868, 888-889 [108 Cal.Rptr.2d 145, 24 P.3d 1174].)
*676These cases establish that section 1210.1’s “penalties and disabilities” language does not extend to civil, nonpunitive disabilities imposed to serve the public interest. To the extent that Zeigler’s 2007 conduct affects his ability to obtain a certificate, that “disability” is, like the disabilities from which a certificate can release a petitioner, civil, nonpunitive, and imposed to serve the public interest. Zeigler’s potential inability to obtain a certificate due to his 2007 conduct is therefore not the type of disability to which the release in section 1210.1 applies. It follows that the trial court erred in concluding that evidence of Zeigler’s 2007 conduct was barred due to section 1210.1.
C. Proceedings on Remand
The statutory scheme leaves much to the discretion of the court. “The court in which the petition is filed may require such testimony as it deems necessary, and the production” of records and reports, including those “concerning the conduct of the petitioner since his release on probation or parole or discharge from custody.” (§ 4852.1, italics added.) “[T]he court. . . may request from the district attorney an investigation” of the petitioner. (§ 4852.12, subd. (a), italics added.)
The prosecutor in this case clearly wished to conduct such an investigation and to present it to the court. The prosecution believed that the court would resolve “the legal portion” of Zeigler’s motion, after which “a decision can be made as to whether a subsequent investigation and hearing is appropriate.” At the December hearing, the court endorsed this approach when it told Zeigler that “[e]ven if I did rule in your favor, it wouldn’t mean that you would be entitled to the relief you’re seeking. You would just be clearing the first legal threshold.” (Italics added.) However, at the January hearing, after the prosecutor argued that an evidentiary hearing would be required if the court ruled in the prosecution’s favor, the court simply granted the petition without any evidentiary hearing.
The court’s erroneous ruling on the “legal portion” of the petition led it to preclude the prosecution from producing evidence at an evidentiary hearing. On remand, the trial court should vacate its order and hold a hearing to provide an opportunity for the prosecution to seek admission of evidence. “[I]f after hearing, the court finds that the petitioner has demonstrated by his or her course of conduct his or her rehabilitation and his or her fitness to exercise all of the civil and political rights of citizenship, the court may make an order declaring that the petitioner has been rehabilitated, and recommending *677that the Governor grant a full pardon to the petitioner.” (§ 4852.13, subd. (a).) It remains to be seen whether, after correcting its legal error, the trial court will determine that Zeigler is entitled to a certificate of rehabilitation. That decision must await a hearing on remand.
Respondent’s petition for review by the Supreme Court was denied March 13, 2013, S207889.

 In his subsequent motion renewing his petition, Zeigler asserted that his 1989 conviction was for two counts of violating Health and Safety Code section 11352.


 The record contains no details about this offense.


 Subsequent statutory references are to the Penal Code unless otherwise specified.


 In contrast to its position below, the prosecution contends on appeal that Zeigler’s arrest and conviction could be utilized as evidence in the certificate proceedings. At oral argument, the prosecution relied on the statutory exceptions in section 1210.1, former subdivision (d), “paragraphs (2) and (3).” Paragraph (2) provides that “paragraph (1) does not permit a person to own, possess, or have in his or her custody or control” a concealable firearm. Paragraph (3) provides that, with one exception, a defendant may state that he or she has not been arrested for or convicted of the offense, and no record of the arrest or conviction may be used to deny the defendant “any employment, benefit, license, or certificate.” The exception is that the arrest and conviction “may be recorded by the Department of Justice and disclosed in response to any peace officer application request or any law enforcement inquiry,” and the defendant must “disclose the arrest and conviction in response to any direct question contained in any questionnaire or application for public office, for a position as a peace officer as defined in Section 830, for licensure by any state or local agency, for contracting with the California State Lottery, or for purposes of serving on a jury.” (§ 1210.1, former subd. (d).)
Paragraphs (2) and (3) of section 1210.1, former subdivision (d) plainly do not apply here. Firearms are not involved. Paragraph (3)’s provisions that the Department of Justice may “record]]” the arrest and conviction and that it may be “disclosed in response ... to any law enforcement inquiry” do not establish that evidence of the arrest or conviction is admissible evidence in court in certificate of rehabilitation proceedings. (§ 1210.1, former subd. (d), italics added.)


 The prosecutor below, that is, does not seek to do so. The prosecutor on appeal seeks to do so on an unmeritorious basis. (See fn. 4, ante.)